Citation Nr: 1328465	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-08 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

4.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus, prior to May 5, 2009.

5.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, from May 5, 2009.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
the Veteran's claims for service connection for migraine 
headaches and peripheral neuropathy of both the lower and 
upper extremities.  In addition, the RO granted service 
connection for diabetes mellitus, and assigned a 10 percent 
evaluation for it, effective July 27, 2007.  Based on the 
receipt of additional evidence, the RO, by rating action 
dated February 2010, assigned a 20 percent evaluation for 
diabetes mellitus, effective May 5, 2009.

In an April 2012 rating action, the RO denied the Veteran's 
claim for TDIU.


The issues of service connection for migraine headaches on 
the merits, and for peripheral neuropathy of the upper 
extremities and peripheral neuropathy of the lower 
extremities, as well as the claim for TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During the hearing in May 2013, prior to the 
promulgation of a decision in the appeal, the appellant 
stated that he wished to withdraw his appeal on the issue of 
entitlement to an increased rating for diabetes mellitus.

2.  An unappealed August 2002 rating decision denied the 
Veteran's claim for service connection for migraine 
headaches.

3.  Certain evidence received subsequent to the August 2002 
rating decision is new and relates to an unestablished fact 
necessary to substantiate the claim of service connection 
for migraine headaches.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the 
appellant on the issue of entitlement to an increased rating 
for diabetes mellitus have been met.  38 U.S.C.A. § 
7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  An August 2002 rating decision, which denied the 
Veteran's claim for service connection for migraine 
headaches, is final.  38 U.S.C.A. § 7105 (West 2002); 39 
C.F.R. § 20.200 (2012).

3.  Evidence received subsequent to the August 2002 rating 
decision is new and material, and therefore, the claim of 
entitlement to service connection for migraine headaches is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

       I.  Withdrawn claim

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision. 38 C.F.R. 
§ 20.204 (2012).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  C.F.R. § 20.204.

In the present case, the appellant, during the hearing 
before the undersigned in May 2013, indicated that it was 
his intent to withdraw the appeal for entitlement to a 
rating in excess of 10 percent for diabetes prior to May 5, 
2009, and a rating in excess of 20 percent for diabetes from 
that date.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration on those issues.  
Accordingly, the Board does not have jurisdiction to review 
the issues of entitlement to an increased rating diabetes 
mellitus. 

       II.  Adjudicated claim

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's 
duty to assist the appellant in the development of a claim.  
VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2012).  In light of the favorable finding with regard to 
the claim as to whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for migraine headaches, no further discussion of 
VCAA compliance is warranted at this time.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

	I.  New and material 

Service connection for headaches was originally denied by 
the RO in a January 1972 rating decision and also by 
subsequent rating decisions.  Prior to the current claim, 
service connection for migraine headaches was most recently 
denied by the RO in August 2002, and the Veteran was 
provided with notice of this decision in a September 2002 
letter.  Following the receipt of the Veteran's notice of 
disagreement, the RO issued a statement of the case in 
August 2003.  However, the Veteran did not file a 
substantive appeal.  Moreover, there was no new evidence 
received within one year which was not considered by the RO 
in connection with that claim.  Therefore, the August 2002 
rating action became final.  38 U.S.C.A. § 7105. 

It appears that the May 2008 rating action reopened the 
Veteran's claim for service connection for migraine 
headaches.  Thus, it considered the claim without regard to 
finality of the previous determination, and decided the 
claim on the merits.  Nevertheless, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).
Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO may not thereafter be reopened and allowed.  The 
exception to this rule is found at 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence received since the last final disallowance 
of a claim on any basis in order to determine whether a 
claim should be reopened and re-adjudicated on the merits.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The threshold for determining whether new and material 
evidence raises a reasonable possibility of substantiating a 
claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 
117 (2010).  Furthermore, in determining whether this low 
threshold is met, VA should not limit its consideration to 
whether the newly submitted evidence relates specifically to 
the reason why the claim was last denied, but instead should 
ask whether the evidence could reasonably substantiate the 
claim were the claim to be reopened, either by triggering 
the Secretary's duty to assist or through consideration of 
an alternative theory of entitlement.  Id. at 118.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the August 2002 rating 
action included the service treatment records, private and 
VA medical records, and a statement from a friend of the 
Veteran.  The service treatment records disclosed the 
Veteran was seen on many occasions for complaints of 
headaches.  In November 1966, the Veteran reported he had 
been in an automobile accident two years earlier and that he 
had recurrent cephalgias.  He stated he had been having 
headaches for about 15 years in September 1967.  That month, 
he also reported migraine headaches since he was 16 years 
old.  The impressions included tension headaches, migraine 
headaches and post-traumatic cephalgia.  

In March 2002, the Veteran related he had experienced 
recurring headaches since he contracted malaria in service.  
The examiner concluded the headaches might be caused by 
malaria with very high temperatures that occurred many years 
earlier.  

Following a VA neurological examination in January 2003, the 
examiner concluded the service treatment records did not 
enable him to offer an opinion based on any degree of 
medical certainty whether the Veteran's current headaches 
are related to the headaches he had in service.  He added it 
was his view in general that the current headaches are not 
the ones for which he was treated in service.  The examiner 
also commented the pre-service headaches were not aggravated 
in service.  

The August 2002 rating decision noted the service treatment 
records clearly indicated the Veteran's migraine headaches 
predated service, and the evidence did not show they were 
permanently worsened by service.  Thus, it was concluded the 
evidence was not new and material to reopen the claim for 
service connection for migraine headaches.  The Board notes 
the statement of the case was issued in August 2003, and 
considered the January 2003 VA examination.

The additional evidence includes VA medical records and a VA 
neurological examination in April 2008.  It was reported on 
the examination the Veteran had a long history of chronic 
headaches which he stated came on at age 16 after a bicycle 
accident.  The examiner reviewed the service treatment 
records and noted he was seen numerous times for headaches.  
He stated he did not see anywhere in the record that the 
Veteran had ever been truly diagnosed with migraine 
cephalalgia.  The Veteran asserted his headaches got worse 
after he developed malaria.  Following the examination, the 
diagnosis was chronic headaches (combination of tension and 
cervicogenic).  The examiner concluded, upon a review of the 
total medical evidence of record, the Veteran's chronic 
headaches, which preceded his induction into service, were 
aggravated by service.  The Board notes that he did not 
provide a rationale for this opinion.  He rejected the 
Veteran's allegation that malaria had aggravated his 
headaches and commented there was no evidence in accepted 
medical literature that malaria caused an aggravation of 
headaches.  

The opinion suggesting that the Veteran's pre-service 
headaches were aggravated by service, establishes an element 
of service connection which was missing at the time the 
claim was previously denied.  Accordingly, the Board 
concludes that new and material evidence has been received 
to reopen the claim for service connection for migraine 
headaches. 

Based on the foregoing, the Board finds that the additional 
evidence received subsequent to the August 2002 rating 
decision, when considered in conjunction with the record as 
a whole, is not cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim.  Thus, having determined that new and material 
evidence has been received, the claim for service connection 
for migraine headaches is reopened.


ORDER

The appeal as to the issue of an increased rating for 
diabetes mellitus is dismissed.

New and material evidence having been received, the claim 
for service connection for migraine headaches is reopened, 
and the appeal, to this extent, is granted.


REMAND

Although the above decision reopened the claim for service 
connection for migraine headaches, additional development of 
the record is required prior to appellate consideration of 
the reopened claim.

As noted above, the service treatment records are replete 
with references to the Veteran being seen for complaints of 
headaches.  A private examiner opined the Veteran's 
headaches were related to malaria.  This opinion was not 
predicated on a review of the record, and was rebutted by 
the conclusion of the VA examiner in April 2008.  Although 
the examiner's opinion in April 2008 is sufficient to reopen 
the claim, it does not provide a basis for adjudication on 
the merits.  

The Veteran also asserts service connection is warranted for 
peripheral neuropathy of both the upper and lower 
extremities.  Private medical records disclose the Veteran 
was seen in June 1991 for complaints of back pain and neck 
pain.  He also reported numbness and tingling of both legs.  
About six weeks later, he complained of neck and back pain 
with the pain radiating into the arms and down the legs.  
The pertinent diagnosis was degenerative disc disease with 
cervical and lumbar radiculopathy.  

VA outpatient treatment records show the Veteran complained 
of numbness and tingling over the lateral aspects of the 
legs in November 1993.  The physician noted he reviewed 
nerve conduction studies from 1991, but did not see any 
significant abnormality.  The examiner stated he did not 
have a neurosurgical problem and might have some sort of 
obscure neuropathy, but the reflexes did not really indicate 
this.

VA outpatient treatment records disclose the Veteran 
underwent an electromyogram in August 2007.  It was stated 
he had a history of bilateral hand and feet numbness and 
tingling for the past five to six years.  The impression was 
the electromyogram was abnormal.  The examiner stated there 
was evidence of diffuse sensorimotor polyneuropathy of the 
upper and lower extremities, which can be seen in metabolic 
abnormalities, nutritional deficiencies, inflammatory 
disorders or toxin exposure.  He was seen in December 2007, 
and it was noted he had a history of impaired fasting 
glucose (early diabetes).  The impression was idiopathic 
polyneuropathy with a differential diagnosis of toxic 
neuropathy.  

The Veteran was afforded a VA examination for diabetes 
mellitus in February 2008.  The examiner noted a diagnosis 
of diabetes mellitus was not made until 2007, and that the 
Veteran was not on oral hypoglycemic medication.  It was 
also indicated the Veteran had been seen by a VA neurologist 
who confirmed polyneuropathy of uncertain etiology.  The 
pertinent diagnosis was bilateral peripheral neuropathy of 
the upper and lower extremities.  The examiner concluded the 
peripheral neuropathy was less likely as not secondary to 
diabetes mellitus.  He noted that diabetes was not diagnosed 
prior to the actual documentation by electromyogram and 
nerve conduction velocity testing by two years.  While the 
Veteran had very mild elevations of fasting glucose levels, 
these were subtle and would not rise to the level of 
impaired glucose tolerance to the point of supporting a 
diagnosis of polyneuropathy.

On VA neurological examination in January 2003, the Veteran 
reported numbness in the hand and a burning sensation in the 
lower extremities.  

On VA examination in July 2009, the examiner concluded the 
Veteran's peripheral neuropathy was less likely than not 
related to diabetes mellitus, for the same reasons cited 
above.  The Board notes however, that in October 2009, a VA 
physician concluded the Veteran's neuropathy was most likely 
due to diabetes.

Clearly, there are multiple conflicting opinions of record 
regarding the etiology of the Veteran's peripheral 
neuropathy of the upper and lower extremities.  In light of 
these findings, the Board believes additional development of 
the record is appropriate.

Finally, by rating action dated April 2012, the RO denied 
the Veteran's claim for TDIU.  The Veteran submitted a 
notice of disagreement with this determination in June 2012, 
but a statement of the case has not been issued on this 
matter.  Where a statement of the case has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral is required by the Board.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  This matter must, 
accordingly, be remanded for issuance of a statement of the 
case.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA neurology examination to 
determine the nature and etiology of the 
Veteran's migraine headaches and 
peripheral neuropathy of the upper and 
lower extremities.  The claims file must 
be made available to the examiner for 
review in connection with the examination.  
The examiner is requested to furnish an 
opinion concerning whether there is clear 
and unmistakable evidence that headaches 
were present prior to service.  If so, the 
examiner should then comment whether the 
evidence of record is clear and 
unmistakable that headaches were not 
chronically increased in severity during 
service beyond the natural progression of 
the disorder.  

The examiner is also requested to provide 
an opinion concerning whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
peripheral neuropathy of the upper and 
lower extremities is:

     a) proximately due to or caused by 
the service-connected diabetes mellitus, 
or

     b)  has been aggravated by the 
service-connected diabetes mellitus.   

The rationale for any opinion should e set 
forth.  

2.  The RO should issue a statement of the 
case addressing the issue of entitlement 
to TDIU.  The appellant and his 
representative should be afforded the 
appropriate period of time to respond.  
This matter should be returned to the 
Board only if the Veteran or his 
representative submits a timely 
substantive appeal.

3.  The RO should then review the record 
and readjudicate the claims for service 
connection for migraine headaches on the 
merits, and the claims for service 
connection for peripheral neuropathy of 
the upper and lower extremities.  If any 
of these claims remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate 
consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


